689 S.E.2d 377 (2009)
STATE of North Carolina
v.
Howard Lee WILLIAMS.
No. 435P09.
Supreme Court of North Carolina.
December 10, 2009.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Howard Williams, pro se.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of October 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 10th of December 2009."